      Case 4:18-cv-04782 Document 30 Filed on 02/11/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                           UNITED STATES DISTRICT COURT                            February 11, 2020
                            SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

MALIBU MEDIA, LLC,                             §
                                               §
        Plaintiff,                             §
VS.                                            §         CIVIL ACTION NO. 4:18-CV-04782
                                               §
JOHN DOE,                                      §
                                               §
        Defendant.                             §

                                          ORDER

       The Court has been informed that a Settlement Agreement is pending in this case.

IT IS HEREBY ORDERED that all deadlines and hearings are terminated. Parties must file final

dismissal papers within 90 days from the date of this order or appear for a Status Conference

scheduled May 22, 2020 at 10:00 a.m.



       It is so ORDERED. 02/11/2020.


                                               ___________________________________
                                               The Honorable Alfred H. Bennett
                                               United States District Judge




1/1
